Name: 84/493/EEC: Commission Decision of 8 October 1984 concerning the zones referred to in Article 2 (3) of Regulation (EEC) No 2616/80 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the steel industry (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  industrial structures and policy;  EU finance;  iron, steel and other metal industries
 Date Published: 1984-10-18

 Avis juridique important|31984D049384/493/EEC: Commission Decision of 8 October 1984 concerning the zones referred to in Article 2 (3) of Regulation (EEC) No 2616/80 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the steel industry (Only the French and Dutch texts are authentic) Official Journal L 275 , 18/10/1984 P. 0035 - 0035*****COMMISSION DECISION of 8 October 1984 concerning the zones referred to in Article 2 (3) of Regulation (EEC) No 2616/80 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the steel industry (Only the Dutch and French texts are authentic) (84/493/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2616/80 of 7 October 1980 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the steel industry (1), as amended by Regulation (EEC) No 216/84 (2), and in particular Article 2 (3) thereof, Whereas the specific measure instituted by Regulation (EEC) No 2616/80 already applies to the zones referred to in Article 2 (2) of that Regulation; Whereas Article 2 (3) of Regulation (EEC) No 2616/80 provides that the specific measure shall also apply to those zones which in principle meet the criteria laid down in Article 2 (1) (a), (b) and (f) of that Regulation each time the Commission has adopted a position on the restructuring programmes for the steel industry forwarded by the Member States in accordance with Commission Decision No 2320/81/ECSC of 7 August 1981 establishing Community rules for aids to the steel industry (3); Whereas Belgium has forwarded its restructuring programme for the steel industry, and the Commission has adopted a position on that programme; Whereas the zones likely to benefit from the specific measure must be the subject of a request by the Member State in question; whereas Belgium has submitted such a request to the Commission; Whereas the provinces of Hainaut and LiÃ ¨ge conform to the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The zones referred to in Article 2 (3) of Regulation (EEC) No 2616/80 are, in the case of Belgium, as follows: the provinces of Hainaut and LiÃ ¨ge. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 8 October 1984. For the Commission Antonio GIOLITTI Member of the Commission (1) OJ No L 271, 15. 10. 1980, p. 9. (2) OJ No L 27, 31. 1. 1984, p. 9. (3) OJ No L 228, 13. 8. 1981, p. 14.